14 N.Y.3d 784 (2010)
In the Matter of OSCAR CINTRON, Appellant,
v.
JUDITH A. CALOGERO, as Commissioner of the Division of Housing and Community Renewal of the State of New York, Respondent.
Mo. No. 2010-346.
Court of Appeals of New York.
Submitted March 22, 2010.
Decided March 25, 2010.
Motion by Fifth Avenue Committee et al. for leave to file a brief amici curiae on the appeal herein granted and the proposed brief is accepted as filed. Two copies of the brief must be served and 24 copies filed within seven days.